Pee Curiam.
This writ of error brings under review a judgment in favor of the plaintiff in an action for personal injuries. Plaintiff was in the employ of the defendant, and bases his action upon the alleged negligence of the defendant in permitting certain machinery near to which he was required to work to remain in a dangerous and improper condition, by reason whereof he was injured. The ease has been twice tried. At the first trial a nonsuit was granted, and the judgment thereon entered came under review before this court. The judgment was reversed, *728and a new trial awarded on the ground that there was sufficient evidence of defendant’s negligence to require that the question should be submitted to the jury, and that it did not appear indisputably from the evidence that plaintiff had either assumed the risk or been guilty of contributor}!- negligence.
At the second trial the trial judge, in accordance with that decision, submitted the questions to the jury. There appears to be no substantial difference between the ease made for the plaintiff upon the first and second trials, and the disposition of the case upon the present writ of error is therefore controlled by our former decision.
The judgment now under review should be affirmed.
For affirmance—The Chancellor, Chibe Justice, Garrison, Swayze, Trenchard, Parker, Bergen, Yoorhees, Minturn, Bogert, Vredenburgh, Congdon, Sullivan, JJ. 13.
For reversal—-None.